 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 7
            JUSTIN FREGOSI,                                      CASE NO. 3:18-cv-5440-RJB
 8
                                    Plaintiff,                   ORDER ON PLAINTIFF’S
 9                                                               MOTION FOR A CONTINUANCE
                    v.
10
            DEPARTMENT OF HEALTH AND
11          HUMAN SERVICES, et al.,

12                                  Defendants.

13
            This matter comes before the Court on Plaintiff’s Motion for Continuance of Defendants’
14
     Motion Summary Judgment and Qualified Immunity. Dkt. 34. The Court has considered the
15
     pleadings filed regarding the motion and the remainder of the record herein.
16
            On June 4, 2018, Plaintiff filed this case and moved to proceed in forma pauperis (“IFP”).
17
     Dkt. 1 and 1-1. Plaintiff’s IFP application was granted. Dkt. 3. On August 14, 2018, Plaintiff
18
     filed an amended complaint and asserts, in part, that the Defendants violated his due process
19
     rights when Christie Dotson and Jamie Young, both Department of Health and Human Services
20
     social workers, testified and/or filed pleadings in state court that Plaintiff had a prior child abuse
21
     conviction which resulted in his children being placed in foster care. Dkt. 13. Plaintiff claims
22
     that he had no such conviction, and while one of his children was in foster care, the child was
23
     abused. Id.
24

     ORDER ON PLAINTIFF’S MOTION FOR A
     CONTINUANCE- 1
 1          On May 16, 2019, the Defendants filed a motion for summary judgment, seeking

 2 dismissal of the case. Dkt. 27. The motion for summary judgment is noted for consideration on

 3 June 7, 2019. Plaintiff now files a motion to continue the motion for summary judgment. Dkt.

 4 34. For the reasons provided below, the Plaintiff’s motion should be granted (Dkt. 34), a brief

 5 continuance given, and the summary judgment motion should be renoted for June 14, 2019.

 6          MOTION FOR A CONTINUANCE. Under Fed. R. Civ. P. 56 (d):

 7          If a nonmovant shows by affidavit or declaration that, for specified reasons, it
            cannot present facts essential to justify its opposition [to a motion for summary
 8          judgment], the court may: (1) defer considering the motion or deny it; (2) allow
            time to obtain affidavits or declarations or to take discovery; or (3) issue any other
 9          appropriate order.

10 “A party seeking additional discovery under Rule 56 (d) must explain what further discovery

11 would reveal that is essential to justify its opposition’ to the motion for summary judgment.”

12 Stevens v. Corelogic, Inc., 899 F.3d 666, 678 (9th Cir. 2018)(cert. denied, 139 S. Ct. 1222

13 (2019)(internal quotation marks and citation omitted). “In particular, the requesting party must

14 show that: (1) it has set forth in affidavit form the specific facts it hopes to elicit from further

15 discovery; (2) the facts sought exist; and (3) the sought-after facts are essential to oppose

16 summary judgment.” Id. (internal quotation marks and citation omitted).

17          Plaintiff’s motion for a continuance (Dkt. 17) should be granted and the motion for

18 summary judgment (Dkt. 27) should be renoted for June 14, 2019. In Plaintiff’s May 22, 2019

19 motion, the Plaintiff states that on May 21, 2019 he contacted the Montana Department of

20 Family Services caseworker, Lisa Hardy, who the Defendants maintain gave them information

21 about the Plaintiff prior child abuse conviction. Dkt. 34. According to the Plaintiff, Ms. Hardy

22 told him that she did not tell the Defendants that he went to prison for felony child abuse. Id. He

23 asserts that he also talked with a Wyoming assistant attorney general who indicated that they

24

     ORDER ON PLAINTIFF’S MOTION FOR A
     CONTINUANCE- 2
 1 were willing to submit something to the Washington court. Id. Over two weeks have passed

 2 since the Plaintiff alleges the conversation with Ms. Hardy occurred. While it is not wholly

 3 apparent that these facts are essential to oppose summary judgment, in the interest of fully and

 4 fairly considering all issues in the case, a brief continuance is warranted. This continuance

 5 should only be for one week because the discovery deadline has past and the dispositive motions

 6 deadline expires today. The case is set to go to trial on September 3, 2019.

 7          If he so chooses, the Plaintiff may supplement his response to the motion for summary on

 8 or before June 10, 2019. Defendant’s reply, if any, should be filed by June 14, 2019.

 9                                                   ORDER

10             •   Plaintiff’s Motion for Continuance of Defendants’ Motion Summary Judgment

11                 and Qualified Immunity (Dkt. 34) IS GRANTED;

12             •   The Defendants’ Motion for Summary and Qualified Immunity (Dkt. 27) IS

13                 RENOTED for June 14, 2019;

14                     o If he so chooses, the Plaintiff may supplement his response to the motion

15                         for summary on or before June 10, 2019; and

16                     o Defendant’s reply, if any, shall be filed by June 14, 2019.

17          The Clerk is directed to send copies of this Order to all counsel of record and to any party

18 appearing pro se at said party’s last known address.

19          Dated this 5th day of June, 2019.

20

21                                        A
                                          ROBERT J. BRYAN
22
                                          United States District Judge
23

24

     ORDER ON PLAINTIFF’S MOTION FOR A
     CONTINUANCE- 3
